Exhibit 10.2

 

SEPARATION AGREEMENT

 

This Separation Agreement (hereafter, “Agreement”) is entered into by and
between CYRUSONE LLC, a Delaware limited liability company (hereafter,
“Employer”), and THOMAS W. BOSSE (hereafter, “Employee”), this 31st day of July,
2015 (the “Agreement Date”).

 

WHEREAS, Employee has been employed by Employer pursuant to that certain
Employment Agreement dated as of March 18, 2013, by and between Employer and
Employee (the “Employment Agreement”); and

 

WHEREAS, the parties wish to enter into an agreement providing for termination
of Employee’s employment on a mutually agreeable basis and resolving any
potential disputes between Employee and Employer.

 

NOW THEREFORE, in consideration of the foregoing and the mutual promises set
forth below, the parties agree as follows:

 

1.                                      Termination Date.  Employee’s employment
with Employer will terminate effective August 31, 2015, or such earlier date
determined by the Chief Executive Officer in his sole discretion
(the “Termination Date”).  As of the Termination Date, Employee’s status as an
officer and employee of Employer and its affiliates (collectively, the “CyrusOne
Group”) shall cease in its entirety.  To the extent there is any requirement
that Employer give written or advance notice to Employee of the termination of
Employee’s employment, Employee waives such notice requirement.

 

2.                                      Transition Services.  From the Agreement
Date through the Termination Date (the “Transition Period”), Employee will
remain employed by Employer pursuant to the Employment Agreement and shall
perform such services requested by the Board of Directors or Chief Executive
Officer including services to assist in the transition to a new general
counsel.  When performing legal services during the Transition Period, Employee
will consult regularly with the individual who will be the new general counsel.
Employee will perform such services fully and faithfully.  Employee agrees that
during the Transition Period he will not terminate employment due to a
Constructive Termination as described in the Employment Agreement.  During the
Transition Period, Employer will continue to pay Employee’s annual base salary
as in effect on the Agreement Date, payable in accordance with Employer’s normal
payroll practices, and Employee may continue to participate in the CyrusOne
Group health and welfare benefit plans and 401(k) plan, subject to the terms of
the plans.  On or as soon as practicable after the Termination Date, Employee
will be paid his earned but unused paid time off through the Termination Date,
pursuant to Employer policy.  All payments will be subject to tax withholding
and regular deductions.

 

3.                                      Benefits Termination.  Employee’s
coverage under CyrusOne Group benefit plans and his participation in and
eligibility for any compensation, bonus, or equity plans or practices

 

--------------------------------------------------------------------------------


 

of CyrusOne Group will cease on the Termination Date.  Employee may elect such
insurance continuation or conversion as may be available under the applicable
benefit plan terms and applicable law for the period after the Termination Date
so long as he makes a valid election for such continuation and makes the
payments necessary for continuation or conversion.  Employee specifically
acknowledges and agrees that he is not entitled to any salary, severance, wages,
commissions, options or other equity (or accelerated vesting thereof), benefits,
insurance, or other compensation from the CyrusOne Group, except as specifically
set forth herein.

 

4.                                      Separation Pay and Benefits.  Provided
that Employee executes the release of claims in Exhibit A hereto and it becomes
irrevocable by the sixtieth (60th) day after the Termination Date, Employee will
receive the following:

 

(i)                                     On the date that is sixty (60) days
after the Termination Date, Employer shall pay Employee severance of $890,974.70
in a single lump sum cash payment.

 

(ii)                                  The restrictions on all 65,790 restricted
common shares of CyrusOne Inc. granted to Employee with the award date of
January 17, 2013, pursuant to the Executive Restricted Stock Award under the
provisions of the CyrusOne 2012 Long Term Incentive Plan (the “Plan”) shall
lapse and such shares shall become vested with all entitlements thereto on the
Termination Date.

 

(iii)                               The restrictions on the target number of
common shares of CyrusOne Inc. subject to the Executive Non-Statutory
Performance Stock Option Award under the provisions of the Plan, granted to
Employee with the award date of April 17, 2013 (10,455 shares) shall lapse on
the Termination Date and such options shall become vested with all entitlements
thereto on the Termination Date, to the extent not already vested, and Employee
may exercise such vested options in accordance with the award agreement within
one year after the Termination Date.  The vested options will terminate, if not
exercised, at the expiration of this one-year period.

 

(iv)                              The restrictions on the target number of
common shares of CyrusOne Inc. subject to the Executive Performance Restricted
Stock Award under the provisions of the Plan, granted to Employee with the award
date of April 17, 2013 (13,757 shares) shall lapse on the Termination Date and
such shares shall become vested with all entitlements thereto on the Termination
Date, to the extent not already vested.

 

(v)                                 The restrictions on the target number of
common shares of CyrusOne Inc. subject to the Executive Performance Restricted
Stock Award under the provisions of the Plan, granted to Employee with the award
date of February 7, 2014 (36,320 shares) shall lapse and the shares become
vested with all entitlements thereto on the Termination Date, to the extent not
already vested.

 

(vi)                              Pursuant to the Executive Time-Based
Restricted Stock Award under the provisions of the Plan, granted to Employee
with the award date of February 10, 2015, the restrictions on 2,533 common
shares of CyrusOne Inc. will lapse and the shares shall become vested with all
entitlements thereto on the Termination Date, and the remaining 2,415 shares
will be immediately forfeited on that date.

 

2

--------------------------------------------------------------------------------


 

(vii)                           Pursuant to the Executive Non-Statutory Stock
Option Award under the provisions of the Plan, granted to Employee with the
award date of February 10, 2015, the restrictions on 15,838 options will lapse
and the options shall become vested with all entitlements thereto on the
Termination Date, and the remaining 15,103 options will be immediately forfeited
on that date.   Employee may exercise such vested options in accordance with the
award agreement within one year after the Termination Date.  The vested options
will terminate, if not exercised, at the expiration of this one-year period.

 

(viii)                        The restrictions on the target number of common
shares of CyrusOne Inc. subject to the Executive Performance Restricted Stock
Award under the provisions of the Plan, granted to Employee with the award date
of February 10, 2015 (14,844 shares) shall become lapse and the shares shall
become fully vested with all entitlements thereto on the Termination Date.

 

(ix)                              Provided Employee makes a timely election for
COBRA continuation coverage under CyrusOne Group’s group health and welfare
benefit plans, Employer will pay or reimburse the portion of the COBRA premiums
that exceeds the active employee rate for up to twelve months after the
Termination Date. The portion of the COBRA premiums that Employer pays will be
additional taxable income to Employee.

 

(x)                                 On the date that is sixty (60) days after
the Termination Date, Employer shall pay Employee $4,622 in a single lump sum
cash payment to pay for converted group term life insurance coverage.

 

No payments will be made or benefits provided if the general release in
Exhibit A hereto does not become irrevocable by the sixtieth (60th) day after
the Termination Date. If any equity award is deemed vested as of the Termination
Date but would not otherwise have vested according to its terms, but the general
release is revoked, such equity acceleration will be immediately rescinded and
revoked and the underlying shares forfeited.  Employee acknowledges that, in the
absence of his execution of the general release, benefits and payments specified
above would not otherwise be due to him.

 

All payments and benefits will be processed in accordance with the normal
payroll practices of Employer, and are subject to deductions for payroll taxes,
income tax withholding and other deductions required by law or authorized by
Employee.

 

5.                                      No Admission.  This Agreement has been
offered for the sole purpose of permitting Employee to leave his position at
Employer in a manner that is mutually beneficial to him and to Employer. 
Employee understands and agrees that Employer’s offering of this Agreement does
not constitute a suggestion or an admission by Employer of any unlawful or
wrongful action or any violation of any contract or any federal, state or local
decisional law, statute, regulation or constitution.

 

3

--------------------------------------------------------------------------------


 

6.                                      Return of Property.  Employee agrees and
represents that Employee has returned to Employer, or will return before the
Termination Date, any and all CyrusOne Group property, in accordance with the
requirements of the Employment Agreement.

 

7.                                      Restrictive Covenants.  This Agreement
does not supersede any prior agreement or promise between Employee and any of
the Released Parties regarding confidentiality, non-competition, non-disclosure
or non-solicitation, and any and all such agreements and promises shall remain
in full force and effect.  Specifically, Employee acknowledges and reaffirms his
post-employment obligations and other restrictive covenants that are set forth
in the Employment Agreement (Sections 7, 8, 9, 10, 11, and 12), the Plan and the
awards issued to him thereunder.

 

8.                                      Non-disparagement.  Each party agrees
that it will not, directly or indirectly, make to third parties any oral,
written, or electronic statement which directly or indirectly impugns the
quality or integrity of the other party, or any other disparaging or derogatory
remarks about the other party; provided that this obligation shall not apply to
responses to inquiries by governmental agencies or inquiries by any person or
entity through a subpoena or other legal process, or statements made under oath.

 

9.                                      No Presumption Against Interest. This
Agreement has been jointly negotiated, drafted, and reviewed by Employee and
Employer and, therefore, no provision arising directly or indirectly herefrom
may be construed against any party as being drafted by that party.

 

10.                               Dispute Resolution.  Employer and Employee
agree that all disputes, controversies or claims between them arising out of or
relating to this Agreement shall be submitted to arbitration pursuant to the
terms and conditions set forth in the Employment Agreement.

 

11.                               No Waiver.  No waiver of any of the terms of
this Agreement shall be valid unless in writing and signed by both parties to
this Agreement.

 

12.                               Successors.  The provisions of this Agreement
shall inure to the benefit of Employer, its successors and assigns, and shall be
binding upon Employee and his heirs, administrators and assigns.

 

13.                               Acknowledgement.  The parties represent that
they have read this Agreement, that they understand all of its terms, and that
in executing this Agreement they do not rely and have not relied upon any
representations or statements made by the other with regard to the subject
matter, basis, or effect of the Agreement.

 

14.                               Entire Agreement.  Employee and Employer
finally agree that, except for the provisions of any other agreement referred to
herein as surviving this Agreement, and the general release contained in
Exhibit A, this Agreement: (i) contains and constitutes the entire understanding
and agreement between them with respect to its subject matter; (ii) supersedes
and cancels any previous negotiations, agreements, commitments, and writings
with respect to the subject matter herein; (iii) may not be released,
discharged, abandoned, supplemented, changed or modified in any manner except by
a writing of concurrent or subsequent date signed by both

 

4

--------------------------------------------------------------------------------


 

parties; and (iv) shall be construed and enforced in accordance with the laws of
the State of Texas, without regard to its conflicts of laws provisions. 
Employee and Employer further agree that if any provision of this Agreement is
held to be unenforceable, such provision shall be considered to be separate,
distinct, and severable from the other remaining provisions of this Agreement,
and shall not affect the validity or enforceability of such other remaining
provisions. If this Agreement is held to be unenforceable as written, but may be
made enforceable by limitation, then such provision shall be enforceable to the
maximum extent permitted by applicable law.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the Agreement
Date.

 

 

 

Thomas W. Bosse

 

 

 

 

 

 

 

/s/ Thomas W. Bosse

 

 

 

 

Date: July 31, 2015

 

 

 

 

 

 

 

CyrusOne LLC

 

 

 

 

 

 

 

By:

/s/ Gary J. Wojtaszek

 

 

Gary J. Wojtaszek

 

Title:

President and Chief Executive Officer

 

 

 

 

Date:

July 31, 2015

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AGREEMENT

 

In consideration for the mutual promises described in that certain Separation
Agreement dated as of July 31, 2015, as may be amended (the “Separation
Agreement”) executed between CyrusOne LLC (the “Employer”) and Thomas W. Bosse
(the “Employee”), the parties enter into the following general release (the
“General Release”) and agree as follows:

 

1.                                      General Release.

 

1.1                               Employee unconditionally, irrevocably and
absolutely releases and discharges Employer, and any and all parent and
subsidiary corporations, divisions and affiliated corporations, partnerships or
other affiliated entities of Employer, past and present, as well as Employer’s
employees, officers, directors, agents, successors and assigns (collectively,
“Released Parties”), from all claims related in any way to the transactions or
occurrences between them to date, to the fullest extent permitted by law,
including, but not limited to, Employee’s employment with Employer, the
termination of Employee’s employment, and all other losses, liabilities, claims,
charges, demands and causes of action, known or unknown, suspected or
unsuspected, arising directly or indirectly out of or in any way connected with
Employee’s employment with Employer.  This release is intended to have the
broadest possible application and includes, but is not limited to, any tort,
contract, common law, constitutional or other statutory claims, including, but
not limited to alleged violations of state law, the federal Fair Labor Standards
Act, Title VII of the Civil Rights Act of 1964, the Americans with Disabilities
Act, the Age Discrimination in Employment Act of 1967, as amended, Chapter 21 of
the Texas Labor Code, and all claims for attorneys’ fees, costs and expenses.

 

1.2                               Notwithstanding the broad scope of this
General Release, this General Release is not intended to bar any claims that, as
a matter of law, whether by statute or otherwise, may not be waived, such as
claims for workers’ compensation benefits or unemployment insurance benefits. 
Nothing in this General Release is intended to interfere with Employee’s right
to file a charge or participate in an administrative investigation or
proceeding; provided, however, that Employee expressly waives Employee’s right
to recovery of any type, including damages or reinstatement, in any
administrative or court action, whether state or federal, and whether brought by
Employee or on Employee’s behalf, related in any way to the matters released
herein.

 

1.3                               Employee acknowledges that Employee may
discover facts or law different from, or in addition to, the facts or law that
Employee knows or believes to be true with respect to the claims released in
this General Release and agrees, nonetheless, that this General Release and the
release contained in it shall be and remain effective in all respects
notwithstanding such different or additional facts or the discovery of them.

 

--------------------------------------------------------------------------------


 

1.4                               Employee declares and represents that Employee
intends this General Release to be complete and not subject to any claim of
mistake, and that the release herein expresses a full and complete release and
Employee intends the release herein to be final and complete.  Employee executes
this release with the full knowledge that this release covers all possible
claims against the Released Parties, to the fullest extent permitted by law.

 

2.                                      Representation Concerning Filing of
Legal Actions.  Employee represents that, as of the date of this General
Release, Employee has not filed any lawsuits, charges, complaints, petitions,
claims or other accusatory pleadings against Employer or any of the other
Released Parties in any court or with any governmental agency.

 

3.                                      No Admissions.  By entering into this
General Release, the Released Parties make no admission that they have engaged,
or are now engaging, in any unlawful conduct.  The parties understand and
acknowledge that this General Release is not an admission of liability and shall
not be used or construed as such in any legal or administrative proceeding.

 

4.                                      Older Workers’ Benefit Protection Act. 
This General Release is intended to satisfy the requirements of the Older
Workers’ Benefit Protection Act, 29 U.S.C. sec. 626(f).  Employee is advised to
consult with an attorney before executing this General Release.

 

4.1                               Acknowledgments/Time to Consider.  Employee
acknowledges and agrees that (a) Employee has read and understands the terms of
this General Release; (b) Employee has been advised in writing to consult with
an attorney before executing this General Release; (c) Employee has obtained and
considered such legal counsel as Employee deems necessary; (d) Employee has been
given 21 days to consider whether or not to enter into this General Release
(although Employee may elect not to use the full 21 day period at Employee’s
option); and (e) by signing this General Release, Employee acknowledges that
Employee does so freely, knowingly, and voluntarily.

 

4.2                               Revocation/Effective Date.  This General
Release shall not become effective or enforceable until the eighth day after
Employee signs this General Release.  In other words, Employee may revoke
Employee’s acceptance of this General Release within seven days after the date
Employee signs it.  Employee’s revocation must be in writing and received by
Denise Sikes, Vice President, Human Resources at 1649 W. Frankford Road,
Carrollton, TX 75007, by 5:00 p.m. Central Time on the seventh day in order to
be effective.  If Employee does not revoke acceptance within the seven day
period, Employee’s acceptance of this General Release shall become binding and
enforceable on the eighth day.

 

4.3                               Preserved Rights of Employee.  This General
Release does not waive or release any rights or claims that Employee may have
under the Age Discrimination in Employment Act of 1967 that arise after the
execution of this General Release.  In addition, this General Release does not
prohibit Employee from challenging the validity of this General Release’s waiver
and release of claims under the Age Discrimination in Employment Act of 1967.

 

2

--------------------------------------------------------------------------------


 

5.                                      Severability.  In the event any
provision of this General Release shall be found unenforceable, the
unenforceable provision shall be deemed deleted and the validity and
enforceability of the remaining provisions shall not be affected thereby.

 

6.                                      Full Defense.  This General Release may
be pled as a full and complete defense to, and may be used as a basis for an
injunction against, any action, suit or other proceeding that may be prosecuted,
instituted or attempted by Employee in breach hereof.

 

7.                                      Governing Law; Forum.  The validity,
interpretation and performance of this General Release shall be construed and
interpreted according to the laws of the United States of America and the State
of Texas without giving effect to conflicts of law principles.

 

8.                                      Entire Agreement.  This General Release
and the Separation Agreement, incorporated herein by reference, constitutes the
entire agreement between the parties relating to this subject matter and
supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral.  This General Release may be amended or
modified only with the written consent of Employee and the Board of Directors of
Employer.  No oral waiver, amendment or modification will be effective under any
circumstances whatsoever.

 

THE PARTIES TO THIS GENERAL RELEASE HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS GENERAL RELEASE ON THE DATES SHOWN BELOW.

 

 

EMPLOYEE

 

 

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

 

CYRUSONE LLC

 

 

 

 

By:

 

 

Its:

 

 

Dated:

 

 

3

--------------------------------------------------------------------------------